Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 1 of 14 - Page ID#:
                                   19536



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 16-224-DLB-EBA

WILLIAM VIRGIL                                                                 PLAINTIFF


v.                              MEMORANDUM ORDER


CITY OF NEWPORT, et al.                                                    DEFENDANTS

                                       *** *** *** ***

       This matter is before the Court upon three motions—two filed by Plaintiff William

Virgil and one filed by Defendant City of Newport. (Docs. # 297, 300, and 301). On June

24, 2021, the Court issued a Memorandum Opinion and Order that granted summary

judgment in part for the Newport Police Officer Defendants (hereinafter “Individual

Newport Defendants”), denied summary judgment in relevant part for the City of Newport,

and granted summary judgment for the Cities of Cincinnati and Norwood and their

individual officers. (Doc. # 293). Plaintiff has moved for reconsideration of the Court’s

Order with respect to the grant of summary judgment for the Individual Newport

Defendants, (Doc. # 297), and has also moved to certify as frivolous the Individual

Newport Defendants’ interlocutory appeal of the portion of the Order denying qualified

immunity, (Doc. # 300). The City of Newport has moved to stay the upcoming trial until

the resolution of the Individual Newport Defendants’ interlocutory appeal. (Doc. # 301).

For the reasons set forth below, Plaintiff’s Motions (Docs. # 297 and 300) are denied and

the City of Newport’s Motion (Doc. # 301) is granted. In addition, Plaintiff and the City of




                                             1
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 2 of 14 - Page ID#:
                                   19537



Newport shall have ten (10) days to move to certify the summary judgment Order for

interlocutory appeal.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The factual and procedural background of this case is set forth in substantial detail

in the Court’s prior Memorandum Opinion and Order, (see Doc. # 293), and will be briefly

summarized here.        In September 1988, William Virgil was tried and convicted of

murdering 54-year-old Retha Welch in Newport, Kentucky. (Doc. # 212-3 at 1399). That

conviction was vacated in 2015 following the discovery of DNA evidence favorable to

Virgil, and Virgil was released from prison. (Doc. # 234-46). Shortly thereafter, a key

prosecution witness by the name of Joe Womack recanted the testimony he had provided

at Virgil’s grand jury and trial. (Doc. # 234-8). Womack had testified that Virgil confessed

to committing the murder while the two were incarcerated together.           In addition to

recanting his testimony, Womack alleged that his testimony was coerced and fabricated

by Newport police officers. (Id.). Womack repeated these allegations before the state

grand jury in 2016, which declined to reindict Virgil. (Docs. # 236-2 at 29-70 and 234-15

at 130).

       Following his release from prison, Virgil brought this civil action under 42 U.S.C.

§ 1983. (Doc. # 49-1). As relevant here, Virgil alleges that certain Newport Police

Officers, including Norman Wagner, Rick Sears, and Marc Brandt, violated his due

process rights under Brady v. Maryland, 373 U.S. 83 (1963), by withholding exculpatory

evidence regarding alternate suspects, fabricated testimony, and pretrial payments to a

prosecution witness. (Id.). The Individual Newport Defendants filed a Motion to Dismiss

on the basis of qualified immunity, (Doc. # 75), which was denied, (Doc. # 97). That ruling



                                             2
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 3 of 14 - Page ID#:
                                   19538



was affirmed by the Sixth Circuit Court of Appeals. Virgil v. City of Newport, 745 F. App’x

618 (6th Cir. 2018).

       At summary judgment, the Court granted qualified immunity to the Individual

Newport Defendants on three of Plaintiff’s five Brady theories, while denying qualified

immunity for Officers Brandt and Wagner on the remaining two theories. (Doc. # 293 at

78-79). The Court then issued a Pretrial Order setting dates for a pretrial conference and

jury trial, as well as deadlines for the filing of motions in limine. (Doc. # 294). The Court

later granted Plaintiff and the Individual Newport Defendants’ joint motion to extend the

deadlines in the Pretrial Order by two weeks to allow for time to conduct a mediation.

(Doc. # 296). In the meantime, Plaintiff filed a Motion for Reconsideration, arguing that

the Court clearly erred in granting summary judgment on two of Plaintiff’s Brady claims.

(Doc. # 297). After the mediation failed to result in a settlement, the Individual Newport

Defendants appealed the Court’s denial of qualified immunity on Plaintiff’s two surviving

Brady claims. (Doc. # 298). Plaintiff then submitted a Motion to Certify the Appeal as

Frivolous, arguing that the appeal was taken solely in an attempt to delay the start of trial.

(Doc. # 300). Finally, the City of Newport entered the fray when it filed a Motion to Stay

requesting that the Court stay the trial pending the outcome of the appeal by the Individual

Newport Defendants. (Doc. # 301). Plaintiff has since responded in opposition to the

City of Newport’s Motion, (Doc. # 311), and the City of Newport has replied, (Doc. # 343).

In addition, the Individual Newport Defendants have responded in opposition to Plaintiff’s

Motion for Reconsideration. (Doc. # 344). The motions are now ripe for review.




                                              3
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 4 of 14 - Page ID#:
                                   19539



II.     ANALYSIS

        A.      Plaintiff’s Motion for Reconsideration (Doc. # 297)

        Plaintiff’s Motion for Reconsideration will be denied because Plaintiff has failed to

make the requisite showing of clear error or manifest injustice.1 See Rodriguez v. Tenn.

Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004). Plaintiff first

argues that the Court clearly erred in granting summary judgment on his claim that

Defendant Sears withheld the internal affairs investigative file on alternate suspect Isaac

Grubbs. (Doc. # 297 at 3). The file was prepared in the aftermath of Grubbs’ death at

the hands of police and contained Grubbs’ criminal history and mental health records.

(Doc. # 236-4 at 47-50). The Court held that the Grubbs evidence was not suppressed

because the record demonstrated that Virgil’s criminal defense attorney, Robert Patton,

had access to the file in advance of trial. (Doc. # 293 at 17). In particular, the Individual

Newport Defendants produced evidence showing that Patton had subpoenaed the file

and that the state trial court had ordered the prosecutor to make the file available. (Id. at

18). The state court’s order instructed that “both parties shall meet with the City Solicitor

or representative to examine the file to determine whether or not the file contains

exculpatory evidence.” (Doc. # 212-70 at 2).




1       The Court has jurisdiction to hear Plaintiff’s Motion for Reconsideration notwithstanding
the Individual Newport Defendants’ filing of a Notice of Appeal. Although the filing of a notice of
appeal “is an event of jurisdictional significance,” it merely divests the district court of control over
“those aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459
U.S. 56, 58 (1982) (emphasis added). Plaintiff’s Motion for Reconsideration raises matters
unrelated to the issues on appeal. In these situations, the Sixth Circuit has held that “an appeal
from an interlocutory order does not divest the trial court of jurisdiction to continue deciding other
issues involved in the case.” Williamson v. Recovery Ltd. P’Ship, 731 F.3d 608, 626 (6th Cir.
2013) (quoting Weaver v. Univ. of Cincinnati, 970 F.2d 1523, 1528-29 (6th Cir. 1992)).

                                                   4
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 5 of 14 - Page ID#:
                                   19540



       Plaintiff now maintains, for the first time, that there were actually two files relating

to the Grubbs killing, a criminal investigative file and an internal affairs investigative file,

with only the latter file containing the desired exculpatory information. (Doc. # 297 at 3-

4). According to Plaintiff, the state court’s order was ambiguous as to which file the

prosecutor was required to disclose. (Id. at 6). Thus, Plaintiff asserts that the Court

erroneously drew an inference in Defendants’ favor when it assumed “that the Grubbs

[internal affairs] investigative file—not just the Grubbs criminal investigative file—was

available to Mr. Patton.” (Id. at 8).

       The first problem with this argument is that it was not raised in Plaintiff’s summary

judgment response brief. Despite Defendants’ insistence in their opening brief that the

state court had ordered the release of the Grubbs evidence, (Doc. # 212 at 50), Plaintiff

made no suggestion that the file that was ordered released may have been the wrong

one. Instead, Plaintiff argued that the Commonwealth had failed to comply with the state

court order, as evidenced by Patton’s failure to recall ever meeting with the prosecutor to

review the file at the City Solicitor’s office.       (Doc. # 234 at 106).        A motion for

reconsideration does not provide parties an opportunity to raise new arguments that could

have been raised earlier. Shah v. NXP Semiconductors USA, Inc., 507 F. App’x 483, 495

(6th Cir. 2012). The Sixth Circuit has accordingly held that arguments presented for the

first time in a motion for reconsideration are forfeited on appeal. Evanston Ins. Co. v.

Cogswell Props., LLC, 683 F.3d 684, 692 (6th Cir. 2012).

       In addition to being procedurally improper, Plaintiff’s newly raised argument lacks

merit. Viewed in context, the state court’s order that “both parties shall meet with the City

Solicitor or representative to examine the file” is clearly referring to the internal affairs file



                                                5
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 6 of 14 - Page ID#:
                                   19541



and not the criminal investigative file. In Patton’s motion, he specifically requested that

the court “order the Newport Police Department to open its sealed internal investigation

file on the shooting by the Newport City Police of Issac [sic] Grubbs on the night of April

11, 1987.” (Doc. # 196-24) (emphasis added). The prosecutor likely would have known

which file the state court was referring to, as contemporaneous documents indicate that

Newport officers themselves drew a distinction between the “internal affairs investigation”

and the “criminal investigation” into the Grubbs shooting. (See Doc. # 236-4 at 2).

Accordingly, the Court did not err, much less clearly err, in concluding that the internal

affairs investigative file was available to Patton and thus was not suppressed in violation

of Brady.

       The Court, furthermore, did not clearly err in granting summary judgment for

Defendant Wagner on Plaintiff’s claim that Wagner fabricated and coerced the testimony

of witness Joe Womack. Much of the evidence supporting this claim came from Womack

himself, who has provided sworn statements detailing alleged fabrication and coercion by

Defendant Wagner in the runup to Virgil’s grand jury and trial. (Doc. # 234-8). Yet, on

three separate occasions during the discovery period, Womack either refused to answer

questions from the attorney for the Individual Newport Defendants or refused to testify at

all. (See Doc. # 293 at 12-14). Moreover, Womack indicated that he would likely continue

resisting cross examination were he to testify at trial. (See id. at 13-14). Because

Womack would likely be unavailable to testify fully at trial, the Court granted the Individual

Newport Defendants’ motion to strike Womack’s pretrial sworn statements as

inadmissible hearsay. (Id. at 34). The Court rejected Plaintiff’s argument that Womack’s

statements were admissible under the hearsay exception for “statements against interest”



                                              6
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 7 of 14 - Page ID#:
                                   19542



in Federal Rule of Evidence 804(b). (Id. at 25-31). Although Plaintiff asserted generally

that Womack’s recanting statements conflicted with earlier sworn statements at Virgil’s

trial and thus subjected him to charges of perjury, Plaintiff failed—both in his brief and at

oral argument—to explain how any of these statements in particular would be admissible

under Rule 804(b). (Id. at 25-27). As the Court noted, this is inadequate under Sixth

Circuit caselaw, which requires that the proponent of the evidence demonstrate the

admissibility of each individual statement under Rule 804(b). (Id. at 26) (citing United

States v. Cox, 871 F.3d 479, 490 (6th Cir. 2017)).

       Plaintiff now attempts to conduct the sentence-by-sentence analysis that he should

have done earlier.     In his Motion for Reconsideration, Plaintiff compares specific

statements from Womack’s 1988 trial testimony with arguably conflicting statements from

his 2016 grand jury testimony to argue that Womack exposed himself to liability for

perjury.   (Doc. # 297 at 11-15).     However, the Court need not decide whether the

statements Virgil highlights are self-inculpatory and whether they implicate Defendant

Wagner, because Plaintiff’s argument comes too late.          As mentioned, a motion for

reconsideration is not an opportunity for a second bite at the apple, Shah, 507 F. App’x

at 495, and that is precisely what Plaintiff seeks here. Plaintiff had the opportunity in

advance of the Court’s summary judgment ruling to comb through the 1988 trial transcript,

as he has now, to argue that Womack’s recanting statements qualify as statements

against interest under Rule 804(b). Yet, neither in his brief nor during oral argument did

Plaintiff point to any specific statements from Womack’s 1987 or 1988 testimony that

conflicted with his later statements implicating Defendant Wagner. (Doc. # 293 at 25-27).

Furthermore, it was not the Court’s role to search through Womack’s testimony itself.



                                             7
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 8 of 14 - Page ID#:
                                   19543



“[J]udges are not like pigs, hunting for truffles that might be buried in the record.” Dibrell

v. City of Knoxville, 984 F.3d 1156, 1163 (6th Cir. 2021) (internal quotation marks

omitted).

       Plaintiff contends that because the Individual Newport Defendants waited until their

summary judgment reply brief to raise evidentiary objections, “Plaintiff should not be

penalized for failing to identify the precise admissible statements against interest from

Womack’s 2016 grand jury testimony in his summary judgment Response.” (Doc. # 297

at 10). Plaintiff is correct that Defendants raised these evidentiary objections for the first

time in their summary judgment reply brief, but Plaintiff fails to explain why he neglected

to identify any of Womack’s purportedly admissible statements in response to

Defendant’s Motion to Strike. As Plaintiff concedes, the Motion to Strike came after the

completion of summary judgment briefing and squarely addressed the admissibility of

Womack’s pretrial statements in light of Womack’s recalcitrance. (Id.).

       Finally, Plaintiff asserts that the Court’s Order granting summary judgment “never

consider[ed] the circumstantial evidence supporting Plaintiff’s fabrication claim.” (Id. at

15). However, the circumstantial evidence Plaintiff points to, including evidence that

Womack lied about sharing the same cell as Virgil, the changes in Womack’s story over

time, Wagner’s undisclosed payment and promises of consideration to Womack, and the

assistance provided to Womack in reducing his state-court sentence, simply does not

create a genuine issue of material fact that Wagner coerced and/or fabricated Womack’s

testimony. Thus, without Womack’s statements, Plaintiff’s fabrication claim fails.

       For these reasons, the Court will not revisit its prior rulings excluding Womack’s

recanting statements and granting summary judgment in Defendant Wagner’s favor on



                                              8
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 9 of 14 - Page ID#:
                                   19544



Plaintiff’s fabrication and coercion claims.       As none of Plaintiff’s arguments warrant

reconsideration of the Court’s summary judgment Order, Plaintiff’s Motion for

Reconsideration is denied.

       B.     Plaintiff’s Motion to Certify Appeal as Frivolous (Doc. # 300)

       The Individual Newport Defendants’ interlocutory appeal is not frivolous, and thus

Plaintiff’s Motion to Certify the Appeal as Frivolous will be denied. There is no per se rule

against filing multiple interlocutory appeals of denials of qualified immunity, as Defendants

have done here. Behrens v. Pelletier, 516 U.S. 299, 306-07 (1996). However, the

Supreme Court in Behrens noted that district courts have the authority to certify

interlocutory appeals as “frivolous” in order to allow proceedings to continue. See id. at

310; McCloud v. Testa, 97 F.3d 1536, 1560 (6th Cir. 1996). District courts within the Sixth

Circuit have previously exercised this authority. See, e.g., Boyer v. Petersen, No. 1:15-

cv-888, 2016 WL 10520928, at *1 (W.D. Mich. Dec. 14, 2016); Robinson v. Barrow, No.

1:11-cv-01609, 2012 WL 1004738, at *2 (N.D. Ohio Mar. 22, 2012).

       Plaintiff argues that the Sixth Circuit’s affirmance of this Court’s denial of qualified

immunity at the pleading stage eliminates any possible avenues of success for

Defendants in a second appeal at the summary judgment stage.                This is because,

according to Plaintiff, “[t]he summary judgment facts mirror the Second Amended

Complaint’s allegations,” and the only remaining pure question of law—whether police

officers had a clearly-established obligation to disclose Brady material in 1988—has

already been resolved and is the law of the case. (Id. at 9-10). Relying on Johnson v.

Jones, 515 U.S. 304, 313 (1995), Plaintiff argues that because the district court based its




                                               9
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 10 of 14 - Page ID#:
                                    19545



decision on disputed facts, the court of appeals would lack jurisdiction to decide

Defendants’ appeal. (Doc. # 300 at 9).

       Plaintiff’s argument overlooks undisputed facts uncovered during discovery that

were not alleged at the motion to dismiss stage and which gave rise to new legal

questions at summary judgment. For example, it became apparent at summary judgment

that defense attorney Patton learned of information about the serial killer investigation

undertaken by Newport, Cincinnati, and Norwood police officers and questioned Officer

Brandt about the serial killer investigation at Virgil’s trial. (See Doc. # 293 at 43-44, 50-

51). These facts in turn raised non-frivolous legal questions as to whether the information

about alternate suspects identified in the serial killer investigation was suppressed and

whether the information was material. (See id. at 46-52). As another example, the

Individual Newport Defendants argued in their summary judgment brief that the evidence

of a pretrial payment to Joe Womack was not required to be disclosed because the

payment was not made in exchange for the witness’s testimony. (Docs. # 212 at 63 and

293 at 35-37). Although this argument was rejected at summary judgment, it is not

frivolous, and it was not addressed in the Court’s Opinion at the pleading stage.

       Furthermore, contrary to Plaintiff’s contention, the circumstances surrounding the

Individual Newport Defendants’ appeal do not indicate that it was taken solely to delay

proceedings. The Individual Newport Defendants appealed promptly after the conclusion

of the parties’ scheduled mediation on July 12, 2021, and over five weeks prior to the start

of trial. (Doc. # 298). By contrast, in McDonald v. Flake, the Sixth Circuit held that the

officer defendant’s interlocutory appeal was for purposes of delay when it was shown to




                                             10
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 11 of 14 - Page ID#:
                                    19546



be “clearly futile” and was filed “only days before trial was scheduled to begin.” 814 F.3d

804, 817 (6th Cir. 2016).

       As the Individual Newport Defendants’ appeal is neither frivolous nor sought solely

to delay trial, Plaintiff’s Motion to Certify Appeal as Frivolous is denied.

       C.      Defendant City of Newport’s Motion to Stay Trial (Doc. # 301)

       The trial scheduled for August 23, 2021 will be stayed pending appeal by the

Individual Newport Defendants. As an initial matter, it is questionable whether the Court

would have jurisdiction to conduct a trial against the City of Newport while the case

against the Individual Newport Defendants is pending on appeal. “The filing of a notice

of appeal is an event of jurisdictional significance—it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved

in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). The

municipal liability claim against the City of Newport depends in large part upon whether

the Individual Newport Defendants violated clearly established law—an issue that will

almost certainly to be taken up on the pending appeal.

       Assuming the Court would retain jurisdiction, a stay is nevertheless appropriate.

“Caselaw from this circuit supports staying all proceedings pending an appeal of a denial

of qualified immunity to fewer than all defendants if doing so will foster judicial economy

and judicial administration.” Sexton v. Cernuto, No. 19-12574, 2021 WL 949541, at *4

(E.D. Mich. Mar. 12, 2021) (collecting cases). In the present case, allowing the trial to

proceed against the City of Newport during the pendency of the appeal by the Individual

Newport Defendants would likely waste judicial resources. For instance, an affirmance

by the Sixth Circuit Court of Appeals on any of the claims against the Individual Newport



                                              11
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 12 of 14 - Page ID#:
                                    19547



Defendants would result in the need for a second trial. Alternatively, in the event the Sixth

Circuit reverses on the ground that Newport’s officers committed no constitutional

violation, Plaintiff would have no claim against the City of Newport, and any trial would

have been pointless. See D’Ambrosio v. Marino, 747 F.3d 378, 391 (6th Cir. 2014) (“If a

person has suffered no constitutional injury at the hands of the individual police officer,

the fact that the municipality might have authorized unconstitutional conduct is quite

beside the point.”) (alteration omitted) (quoting City of Los Angeles v. Heller, 475 U.S.

796, 799 (1986)). Moreover, the same would be true if the Sixth Circuit reversed the

denial of summary judgment based on the “clearly established” prong of the two-part

qualified immunity test. In situations where an officer violated law that was not clearly

established, his municipal employer cannot be held liable on a failure-to-train theory such

as the one brought by Plaintiff against the City of Newport.2 See Arrington-Bey v. City of

Bedford Heights, 858 F.3d 988, 994 (6th Cir. 2017).

       Given the significant risk of duplicative or pointless litigation, the City of Newport’s

Motion to Stay is granted. Having stayed the trial for the City of Newport, the Court will

also stay the trial against the Individual Newport Defendants pending their appeal. This

is sensible given that qualified immunity is “an entitlement not to stand trial or face the

other burdens of litigation” which would be “effectively lost if a case is erroneously

permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).




2        The cases Plaintiff claims are to the contrary, including Garner v. Memphis Police Dep’t,
F.3d 358, 365 (6th Cir. 1993), Richko v. Wayne Cnty., 819 F.3d 907, 920 (6th Cir. 2016), and Doe
v. Sullivan Cnty., 956 F.2d 545, 553-54 (6th Cir. 1992), (Doc. # 311 at 7), are distinguishable
because they did not involve failure-to-train theories and thus required a lower standard of fault.
See Arrington-Bey, 858 F.3d at 994 (noting the “important differences” between the standards of
fault for failure-to-train claims and other kinds of municipal liability claims).

                                                12
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 13 of 14 - Page ID#:
                                    19548



       D.      Certification of the Remaining Claims for Immediate Appeal

       Having permitted the Individual Newport Defendants’ appeal to proceed, and

having stayed the trial against all of the remaining Defendants, the Court will grant Plaintiff

the opportunity to move for certification of his dismissed claims for immediate appeal

under Federal Rule of Civil Procedure 54(b). Rule 54(b) provides that

       [w]hen an action presents more than one claim for relief—whether as a
       claim, counterclaim, crossclaim, or third-party claim—or when multiple
       parties are involved, the court may direct entry of a final judgment as to one
       or more, but fewer than all, claims or parties only if the court expressly
       determines that there is no just reason for delay.

Any motion must be filed within ten (10) days from the date of entry of this Order and

must address the factors governing certification under Rule 54(b) as set forth in

Corrosioneering, Inc. v. Thyssen Environmental Systems, Inc., 807 F.2d 1279 (6th Cir.

1986). Those factors are:

       (1) the relationship between the adjudicated and unadjudicated claims; (2)
       the possibility that the need for review might or might not be mooted by
       future developments in the district court; (3) the possibility that the reviewing
       court might be obliged to consider the same issue a second time; (4) the
       presence or absence of a claim or counterclaim which could result in set-off
       against the judgment sought to be made final; (5) miscellaneous factors
       such as delay, economic and solvency considerations, shortening the time
       of trial, frivolity of competing claims, expense, and the like.

Corrosioneering, 807 F.2d at 1283.

       In addition, within ten (10) days from the date of entry of this Order, Plaintiff

and/or Defendant City of Newport may move to certify the Court’s summary judgment

Order for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). That statute provides for

permissive appeals from non-final orders upon consent of both the district court and the

court of appeals.     28 U.S.C. § 1292(b).         A district court may certify an order for

interlocutory appeal where: (1) the “order involves a controlling question of law”; (2) “there


                                              13
Case: 2:16-cv-00224-DLB-EBA Doc #: 345 Filed: 07/27/21 Page: 14 of 14 - Page ID#:
                                    19549



is substantial ground for difference of opinion” on this question of law; and (3) “immediate

appeal from the order may materially advance the ultimate termination of the litigation.”

Id.

III.   CONCLUSION

       For the reasons set forth above, IT IS ORDERED as follows:

       (1)    Plaintiff’s Motion for Reconsideration (Doc. # 297) is DENIED;

       (2)    Plaintiff’s Motion to Certify Appeal as Frivolous (Doc. # 300) is DENIED;

       (3)    The City of Newport’s Motion to Stay (Doc. # 301) is GRANTED;

       (4)    The Final Pretrial Conference scheduled for August 12, 2021 and Jury Trial

scheduled for August 23, 2021 are VACATED;

       (5)    The Motions in Limine filed on July 22, 2021 are HELD IN ABEYANCE

pending resolution of the Individual Newport Defendants’ interlocutory appeal; and

       (6)    Not later than August 6, 2021, Plaintiff and the City of Newport may file

motions to certify the Court’s June 24, 2021 Memorandum Opinion and Order for

interlocutory appeal. Any responses shall be filed within ten (10) days thereafter. Any

replies shall be filed five (5) days thereafter.

       This 27th day of July, 2021.




J:\DATA\ORDERS\Cov2016\16-224 Order Denying 297 and 300, Granting 301, and Ordering Briefing.docx




                                               14
